Citation Nr: 0511249	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:    The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had World War II service.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from 
rating decisions of the Manila, the Republic of the 
Philippines, VA Regional Office (RO).   

This case has previously come before the Board.  In June 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1999 as a result of 
cardiopulmonary arrest and multiorgan failure.  The death 
certificate noted chronic liver disease, t/c liver cancer, 
and chronic pulmonary tuberculosis were underlying causes.  

2.  Liver disease and liver cancer were not manifest during 
service or within one year of separation.  

3.  Service connection was established for minimal pulmonary 
tuberculosis with obstructive ventilatory defect.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. § 3.307, 3.309, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a February 2000 decision, the Board granted service 
connection for pulmonary tuberculosis.  In June 2000, the AOJ 
was notified that the appellant died.  

The certificate of death shows the veteran died on November 
[redacted], 1999.  The immediate cause of death was cardio pulmonary 
arrest.  The antecedent cause was multi-organ failure.  
Underlying causes were chronic liver disease, t/c liver 
cancer, and chronic pulmonary tuberculosis.  

By letter dated in October 2000, Dr. A. C. stated that he had 
been treating the veteran.  The letter notes that he had seen 
the veteran in March 1998.  Dr. A. C. stated that chronic 
pulmonary tuberculosis was one of the major contributory 
causes of the veteran's death.  

On VA examination in January 2003, the examiner stated the C-
file had been reviewed.  The examiner noted that the most 
recent pulmonary functions tests showed mild right upper lobe 
restrictive airflow obstruction in 1998.  The examiner noted 
that the death certificate was completed by Dr. A. C. and 
cited the immediate cause of death at 81 years of age as 
cardiopulmonary arrest in the presence of multiorgan failure 
and chronic liver disease.  The examiner added that a mass or 
cyst was noted in the veteran's right liver with an 
incomplete work up for liver cancer.  The examiner noted that 
Dr. A. C. was the municipal medical examiner and not the 
veteran's attending physician in the last 14 day of his life.  
The examiner stated that the most recent pulmonary function 
test in 1998 showed a 77% FEV1-FVC, revealing a minimal 
effect on the veteran's pulmonary function.  The examiner 
stated that the cause of the veteran's death was not 
significantly or materially caused or hastened by his minimal 
chronic pulmonary tuberculosis present since 1946.  

By rating decision, dated in June 2000, service connection 
for pulmonary tuberculosis for accrued purposes was granted.  
A 10 percent evaluation was assigned.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in December 2001.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records and opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
appellant was also provided notice that she should submit 
pertinent evidence in her possession per 38 C.F.R. § 
3.159(b)(1).  She was advised of how and where to send this 
evidence and how to ensure that it was associated with her 
claim.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
issued a supplemental statement of the case in December 2004.  
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Any defect 
in regard to VCAA is harmless error as the claim is herein 
granted.  

Analysis

Service connection for the cause of death is granted.  There 
is a clear conflict in the record and the Board is under an 
obligation to review the probative value of that evidence.  
Certain facts are not in dispute.  Service connection was 
granted for pulmonary tuberculosis and the veteran died in 
November 1999.  The conflict involves the causes of death.  

The negative evidence consists of a statement from a nurse 
noting that the veteran's doctor had not seen the veteran for 
14 days prior to death and that the last pulmonary function 
tests revealed a minimal effect on pulmonary function.  
Ultimately, the nurse opined that death was not significantly 
or materially hastened by pulmonary tuberculosis.  

The Board accords the opinion minimal probable value.  The 
examiner was a nurse rather than a medical doctor.  The nurse 
does not establish a cause of death or alternate causes of 
death.  A statement that the medical doctor had not seen the 
veteran in 14 days is unconvincing when the sole medical 
report supporting the view of the nurse predates death by one 
year.  Furthermore, there is a complete failure to address 
treatment for active tuberculosis, described as resistant, 
prior to death.  

The Board finds that the opinion of the treating examiner, 
who was also the municipal health officer, supported by 
clinical records, to be far more persuasive.  The veteran's 
service connected disease affected a vital organ and 
contributed to death.  Consequently, the benefit sought on 
appeal is granted.  


ORDER

Service connection for the cause of death is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


